
	

114 S2226 IS: Improving Treatment for Pregnant and Postpartum Women Act of 2015
U.S. Senate
2015-11-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2226
		IN THE SENATE OF THE UNITED STATES
		
			November 3, 2015
			Ms. Ayotte (for herself, Mr. Whitehouse, Mrs. Capito, and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Public Health Service Act to reauthorize the residential treatment programs for
			 pregnant and postpartum women and to establish a pilot program to provide
			 grants to State substance abuse agencies to promote innovative service
			 delivery models for such women.
	
	
		1.Short title
 This Act may be cited as the Improving Treatment for Pregnant and Postpartum Women Act of 2015.
		2.Improving treatment for pregnant and postpartum women
 (a)In generalSection 508 of the Public Health Service Act (42 U.S.C. 290bb–1) is amended— (1)in subsection (a), by inserting (referred to in this section as the Director) after Director of the Center for Substance Abuse Treatment;
 (2)in subsection (p), by inserting (other than subsection (r)) after this section; and (3)in subsection (r), by striking such sums and all that follows through 2003 and inserting such sums as may be necessary for each of fiscal years 2016 through 2020.
 (b)Pilot program grants for State substance abuse agenciesSection 508 of the Public Health Service Act (42 U.S.C. 290bb–1) is amended— (1)by redesignating subsection (r) as subsection (s); and
 (2)by inserting after subsection (q) the following:  (r)Pilot program for state substance abuse agencies (1)In generalFrom amounts made available under subsection (s), the Director shall carry out a pilot program under which the Director makes competitive grants to State substance abuse agencies to—
 (A)enhance flexibility in the use of funds designed to support family-based services for pregnant and postpartum women with a primary diagnosis of a substance use disorder, including opioid use disorders;
 (B)help State substance abuse agencies address identified gaps in services furnished to such women along the continuum of care, including services provided to women in non-residential based settings; and
 (C)promote a coordinated, effective, and efficient State system managed by State substance abuse agencies by encouraging new approaches and models of service delivery that are evidence-based.
 (2)RequirementsIn carrying out the pilot program under this subsection, the Director— (A)shall require State substance abuse agencies to submit to the Director applications, in such form and manner and containing such information as specified by the Director, to be eligible to receive a grant under the program;
 (B)shall identify, based on such submitted applications, State substance abuse agencies that are eligible for such grants;
 (C)shall require services proposed to be furnished through such a grant to support family-based treatment and other services for pregnant and postpartum women with a primary diagnosis of a substance use disorder, including opioid use disorders;
 (D)notwithstanding subsection (a)(1), shall not require that services furnished through such a grant be provided solely to women that reside in facilities;
 (E)shall not require that grant recipients under the program make available all services described in subsection (d); and
 (F)may waive the requirements of subsection (f), depending on the circumstances of the grantee. (3)Required services (A)In generalThe Director shall specify minimum services required to be made available to eligible women through a grant awarded under the pilot program under this subsection. Such minimum services—
 (i)shall include the requirements described in subsection (c); (ii)may include any of the services described in subsection (d);
 (iii)may include other services, as appropriate; and (iv)shall be based on the recommendations submitted under subparagraph (B)
 (B)Stakeholder inputThe Director shall convene and solicit recommendations from stakeholders, including State substance abuse agencies, health care providers, persons in recovery from substance abuse, and other appropriate individuals, for the minimum services described in subparagraph (A).
 (4)DurationThe pilot program under this subsection shall not exceed 5 years. (5)Evaluation and report to Congress (A)In generalOut of amounts made available to the Center for Behavioral Health Statistics and Quality, the Director of the Center for Behavioral Health Statistics and Quality, in cooperation with the recipients of grants under this subsection, shall conduct an evaluation of the pilot program, beginning one year after the date on which a grant is first awarded under this subsection. The Director of the Center for Behavioral Health Statistics and Quality, in coordination with the Director of the Center for Substance Abuse Treatment, not later than 120 days after completion of such evaluation, shall submit to the relevant Committees of the Senate and the House of Representatives a report on such evaluation.
 (B)ContentsThe report to Congress under subparagraph (A) shall include, at a minimum, outcomes information from the pilot program, including any resulting reductions in the use of alcohol and other drugs, engagement in treatment services, retention in the appropriate level and duration of services, increased access to the use of drugs approved by the Food and Drug Administration for the treatment of substance use disorders in combination with counseling, and other appropriate measures.
 (6)State substance abuse agencies definedFor purposes of this subsection, the term State substance abuse agency means, with respect to a State, the agency in such State that manages the Substance Abuse Prevention and Treatment Block Grant under part B of title XIX..
 (c)FundingSubsection (s) of section 508 of the Public Health Service Act (42 U.S.C. 290bb–1), as amended by subsection (a) and redesignated by subsection (b)(1), is further amended by adding at the end the following new sentence: Of the amounts made available for a year pursuant to the previous sentence to carry out this section, not more than 25 percent of such amounts shall be made available for such year to carry out subsection (r)..
			
